Exhibit 10.19

PRINCIPAL’S

EMPLOYMENT AGREEMENT




THIS AGREEMENT, dated 1-1-90, is made between HILB, ROGAL AND HAMILTON COMPANY
OF RICHMOND, a Virginia corporation (“Employer”), and STEVEN C. DEAL
(“Employee”), a resident of Richmond, Virginia.




RECITALS




WHEREAS, Employer is a wholly-owned subsidiary of HILB, ROGAL AND HAMILTON
COMPANY, a Virginia corporation (“HRH”);




WHEREAS, Employee has been a productive employee of Employer;




WHEREAS, HRH and Employer desire that Employee continue to be employed for the
period of time and to be promoted to serve in the capacity with Employer as
specified herein;




WHEREAS, Employee desires to accept such employment subject to the terms and
conditions specified herein; and




WHEREAS, HRH and Employer aver and Employee acknowledges that HRH and Employer
will incur substantial costs in developing, increasing and protecting its
business, including costs for training employees and advertising the business of
the Employer;




NOW, THEREFORE, in consideration of the premises stated above and the sum of
$1.00, receipt of which is acknowledged by Employee, Employer’s employment or
continued employment of Employee, and the mutual promises contained in this
Agreement, the parties agree as follows:




1.

EMPLOYMENT: TERM, COMPENSATION; RENEWAL.  Employer agrees to employ Employee as
“President” for an initial term of three (3) years (the “Initial Term”),
effective as of January 1, 1990 (“Effective Date”), and to compensate Employee
as described herein.




As “President,” Employee shall be responsible for the operations of Employer
with a view to maximizing its long-term profitability.  In evaluating Employee’s
performance as “President” in any year, consideration shall be given to such
factors as sales growth and profitability of Employer, the contribution of
Employer to HRH goals, and Employee’s overall accountability and responsibility
for achieving the foregoing.  In making such evaluation, consideration shall
also be given to Employee’s performance relative to other HRH offices and to the
general condition of the industry.




Employee’s base annual salary at the beginning of the initial Term will be as
set forth in Exhibit A attached hereto.  Employee shall be entitled to an
expense allowance as set forth in Exhibit A attached hereto.  Employee shall be
entitled to the usual and customary fringe benefits that other employees of
Employer in similar positions enjoy from time to time and, pursuant to the
provisions of any pension or profit sharing plan established for the benefit of
all employees of



--------------------------------------------------------------------------------


Employer, shall be eligible to participate in any such pension or profit sharing
plan.


Upon the expiration of the Initial Term, this Agreement shall renew for one (1)
year terms; provided that this Agreement shall not renew if either party gives
written notice to the other not less than ninety (90) days prior to the end of
the Initial Term (or any renewals thereof) of its intent not to renew the
Agreement, and provided further that during any term after the Initial Term
either party may terminate this Agreement, with or without cause, upon the
giving of ninety (90) days written notice to the other of its intent to do so.
 Employee’s total compensation package shall be reviewed by Employer not less
frequently than annually during the term of this Agreement and any extensions or
renewals thereof, may be adjusted upward or downward in Employer’s sole
discretion and shall be full compensation for all services performed by Employee
under this Agreement.




2.

FULL EFFORTS OF EMPLOYEE.  Employee agrees (i) to devote his full business time
and energies to the business and affairs of Employer, (ii) to use his best
efforts, skills and abilities to promote the interests of the Employer and the
related business interests of HRH and its other subsidiaries and (iii) to
perform faithfully and to the best of his ability all assignments of work given
to him by Employer.  (HRH and its subsidiary corporations, including Employer,
are herein referred to as the “HRH Companies.”)  During the course of his
employment hereunder, Employee shall not, directly or indirectly, enter into or
engage in any business which competes with the business of Employer without the
written consent of HRH.




3.

FULL COMPENSATION FOR SERVICES.  All business, including insurance, bond, risk
management, self-insurance and other services (collectively, the “HRH
Business”), transacted through the efforts of Employee or any other employee of
the HRH Companies shall be the sole property of the Employer and the HRH
Companies, and Employee acknowledges that he shall have no right to any
commission or fee resulting from the conduct of such business other than in the
form of the compensation referred to in paragraph 1.  Premiums, commissions or
fees on the HRH Business transacted through the efforts of Employee shall be
invoiced to the assured or purchaser by Employer or one of the other HRH
Companies.  All checks or bank drafts received by Employee from any assured or
purchaser shall be made payable to such company and all amounts collected by
Employee shall be promptly turned over to Employer.




4.

TRADE SECRETS.  Employee acknowledges that, in the course of his employment
hereunder, he will become acquainted and entrusted with certain confidential
information and trade secrets of Employer and the HRH Companies, concerning
customers of the HRH Companies (“HRH Customers”) and sources with which
insurance is placed, which confidential information includes, but is not limited
to, customer lists, financial data and marketing programs of the HRH Companies,
policy expiration dates, policy terms, conditions and rates, customers’ risk
characteristics, and information concerning the insurance markets for large or
unusual commercial risks (the “Confidential Information”).


2





--------------------------------------------------------------------------------

Employee agrees that he will safeguard the Confidential Information from
exposure to, or appropriation by, unauthorized persons and that he will not,
without the prior written consent of Employer or other applicable HRH Company
during the term of this Agreement or any time thereafter, divulge or make any
use of the Confidential Information except as may be required in the course of
his employment hereunder.  Upon termination of his employment, Employee promises
to deliver to Employer all materials, including personal notes and
reproductions, relating to the Confidential Information, to the Employer and the
HRH Companies, to the HRH Business and to the HRH Customers, which are in his
possession or control. Employee agrees that compensation and benefits otherwise
owing to him may be withheld for failure to comply with the terms of this
paragraph.

5.

EMPLOYEE COVENANTS.  Employee recognizes that over a period of many years the
Employer (specifically including for the purposes of this paragraph 5 any
predecessors of Employer or entities from which it might have acquired insurance
accounts) has developed, at considerable expense, relationships with, and
knowledge about, customers and prospective customers which constitute a major
part of the value of the Employer.  During the course of his employment by
Employer, Employee will have substantial contact with these customers and
prospective customers.  In order to protect the value of the Employer’s
business, Employee covenants and agrees that, in the event of the termination of
his employment, whether voluntary or involuntary, he shall not directly or
indirectly as an owner, stockholder, director, employee, partner, agent, broker,
consultant or other participant, for a period of three (3) years from the date
of such termination:




(a)

approach, contact or solicit any individual or firm, which was a customer, or
prospective customer being actively solicited, of the Employer at any time
during Employee’s term of employment, for the purpose of offering, obtaining,
selling, diverting or receiving, to or from said individual or firm, services in
the field of insurance or any other business engaged in by the Employer during
Employee’s term of employment;




(b)

approach, contact, or solicit any individual or firm, which was a customer, or
prospective customer being actively solicited, of the Employer with whom
Employee had personal contact or whose name became known to him in the course of
the performance of his employment duties while in the employ of the Employer,
for the purpose of offering, obtaining, selling, diverting or receiving, to or
from said individual or firm, services in the field of insurance or any other
business engaged in by the Employer during Employee’s term of employment;




(c)

approach, contact or solicit any individual or firm, which was a customer, or
prospective customer being actively solicited, of the Employer other than those
customers and prospective customers with whom Employee had personal contact
while in the employ of Employer, for the purpose of offering, obtaining,
selling, diverting or receiving, to or from said individual or firm, services in
the field of insurance or any other business engaged in by the Employer during
Employee’s term of employment; or




3



--------------------------------------------------------------------------------


(d)

approach, contact or solicit any individual or firm: (i) described above in
subparagraph (a), (b) or (c); and (ii) located within the city of Richmond,
Petersburg or Colonial Heights or the county of Henrico, Chesterfield, Goochland
or Hanover;




As used herein, “customers” shall be limited to those for whom there is
insurance coverage in force as of the date of termination of employment, and
“prospective customers being actively solicited” shall mean those parties who
have been solicited or to whom a premium quotation has been conveyed by Employer
after a preliminary expression of interest by such party (such expression of
interest having been made within twelve (12) months of the date of termination
of employment).

Subparagraphs (a), (b), (c) and (d) are separate and divisible covenants; if for
any reason any one covenant is held to be invalid or unenforceable, in whole or
in part, the same shall not be held to affect the validity or enforceability of
the others, or of any other provision of this Agreement.  The periods and scope
of the restrictions set forth in said subparagraphs shall be reduced to the
maximum permitted by the law actually applied to determine the validity of each
subparagraph.




6.

EMPLOYEE BREACH OF AGREEMENT.  If, during the period of three (3) years
following the termination of employment hereunder, any commission or fee becomes
payable to Employee or to any person, firm, partnership, corporation or other
entity by or with whom Employee is then employed or affiliated, as a result of a
violation by Employee of the provisions of paragraph 4 or 5 of this Agreement,
Employee agrees to promptly pay to Employer an amount equal to 75% of such
commission or fee.  In addition, the parties agree that, in the event of a
breach by Employee of the terms of paragraph 4, 5 or 8, monetary damages alone
will not be sufficient to protect the interests of Employer and the HRH
Companies and, as a result, that Employer and the HRH Companies and, as a
result, that Employer and the HRH companies shall be entitled to injunctive
relief against Employee to prevent the breach of any such provisions hereunder.
 It is further agreed that the foregoing remedies shall be cumulative and not
exclusive, and shall be in addition to any other remedies available to Employer
and the HRH Companies at law or in equity.




7.

STANDARDS OF PERFORMANCE; CAUSE.  In addition to the full efforts required of
Employee in paragraph 2 hereof and notwithstanding anything herein to the
contrary, Employee’s employment may be terminated or altered, without notice, in
the discretion of Employer, prior to the expiration (including renewals) of this
Agreement for “Cause.”  For purposes hereof and without limitation Cause shall
include any dishonest, criminal or immoral conduct or any act having a material
adverse effect against the Employer or HRH and shall also include the failure of
Employee, whether through incompetence, inefficiency, negligence, inability,
incapacity or otherwise, to observe or perform any of his material duties or
material obligations hereunder.




8.

NONRAIDING OF EMPLOYEES.  Employee covenants that during his employment
hereunder (including renewals) and for an additional period of twelve (12)
months after termination of his employment hereunder for


4





--------------------------------------------------------------------------------

any reason, he will not hire any employees of Employer for work in a business in
competition with Employer, nor will he directly or indirectly aid or encourage
any of the Employer’s employees to seek employment with a business in
competition with Employer, whether or not employee is then affiliated with such
competing business.




9.

ATTORNEYS’ FEES.  If a party breaches this Agreement and the other party sues to
enforce the terms of this Agreement or to obtain any other remedy permitted
under this

Agreement, then the losing party shall pay all of the prevailing party’s costs
and fees, including attorneys’ fees, incurred in obtaining enforcement of this
Agreement upon the entry by a court of competent jurisdiction of a final
judgment in favor of the prevailing party.

10.

SEVERABILITY.  If any provision of this Agreement or any part of any provision
of this Agreement is determined to be unenforceable for any reason whatsoever,
it shall be severable from the rest of this Agreement and shall not invalidate
or affect the other portions or parts of the Agreement, which shall remain in
full force and affect and be enforceable according to their terms.




11.

GOVERNING LAW.  This Agreement shall be construed under and governed by the laws
of the Commonwealth of Virginia.




12.

CASE AND GENDER.  Wherever required by the context of this Agreement, the
singular and plural cases and the masculine, feminine and neuter genders shall
be interchangeable.




13.

NONWAIVER.  The waiver by HRH or Employer of a breach, of any provision of this
Agreement shall not operate or be construed as a waiver of any subsequent breach
or as a waiver of any other provisions of this Agreement.




14.

CAPTIONS.  The captions provided in this Agreement are intended for descriptive
and reference purposes only and are not intended to limit the applicability of
the terms of any paragraph to that caption.




15.

SUCCESSION.  This Agreement shall be binding upon the parties hereto and shall
inure to the benefit of their respective successors and assigns.




5



--------------------------------------------------------------------------------


WITNESS the following signatures.




EMPLOYER:




HILB, ROGAL AND HAMILTON COMPANY OF

RICHMOND







BY /s/ Thomas B. Leipel               






Its Chairman                                 












EMPLOYEE:





/s/ Steven C. Deal                         



STEVEN C. DEAL







6



--------------------------------------------------------------------------------


EXHIBIT A







Employee’s annual salary shall be $65,000, payable semi-monthly, as earned.




Employee shall receive a monthly automobile allowance of $400 and shall be
reimbursed for reasonable entertainment and education expenses as submitted in
accordance with HRH policy.




Employer agrees to pay for Employee his club dues for a family membership at
Richmond Country Club.




Employer agrees to pay Employee an annual bonus, payable in the first quarter
after the calendar year for which he has been judged, equal to the greater of
50% of the management incentive bonus earned by Employer, or $15,000.




All of the foregoing items shall be subject to annual review, and if changed,
shall be set forth in an addendum to this Exhibit A.








































7